Title: From John Adams to the President of Congress, No. 30, 30 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, March 30 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 383–384). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:581–582.
     Read by Congress on 11 Sept., this letter contained an account of a confrontation in February between several corps of Irish volunteers and a body of British regulars at Dublin that resulted in the regulars being forced to give way to the volunteers to avoid bloodshed. Adams saw the outcome as an indication of the volunteers’ confidence in their own strength and compared the confrontation to similar ones in Boston before the Revolution.
    